** CLAIM — COUNTY SUPERINTENDENT — ADDITIONAL COMPENSATION — SALARY ** WHERE THE COUNTY SCHOOL SUPERINTENDENT PRESENTS A CLAIM FOR COMPENSATION FOR A PARTICULAR MONTH, AND SAID CLAIM IS LESS THAN THE AMOUNT TO WHICH HE IS THEN ENTITLED UNDER THE LAW; AND WHERE SAID CLAIM IS ALLOWED IN FULL, AND THE COUNTY SUPERINTENDENT RECEIVES AND CASHES A WARRANT ISSUED THEREON; THAT SAID COUNTY SUPERINTENDENT IS 'NOT' ESTOPPED FROM PRESENTING A CLAIM TO THE COUNTY COMMISSIONERS FOR THE BALANCE OF THE COMPENSATION TO WHICH HE IS THEN ENTITLED UNDER THE STATUTE AND THAT SAID LATTER CLAIM MAY BE APPROVED (IF WITHIN THE UNENCUMBERED BALANCE OF A VALID APPROPRIATION MADE FOR SUCH PURPOSE IN THE COUNTY BUDGET) AND A WARRANT ISSUED TO THE COUNTY SUPERINTENDENT BASED THEREON.  (CASHED CHECK, CASHED WARRANT, ADDITIONAL COMPENSATION, ERROR, WRONG AMOUNT) CITE: 19 Ohio St. 179.1 [19-179.1], 19 Ohio St. 410.2 [19-410.2] 70 Ohio St. 3-3 [70-3-3], 19 Ohio St. 411 [19-411] (RICHARD M. HUFF)